Title: From Thomas Jefferson to Bernard Peyton, 6 July 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 6. 21.
I cannot account for my inattention to furnish you my notes for renewal in the banks. I now send a compleat set of the 5. notes, and will make it a point hereafter to send renewals on the 1st day. of every other month. by adopting a fixed day, I shall not forget. but in case it should escape me, I send you the powers of Attorney to supply it. I hope to recieve immediately my quarterly account from you, to June 30. that I may know where I stand. my mill-tenants lead me into false expectations about sending down my flour, by promising for certain days which they do not observe. hence I give you false expectations as to the time when you will recieve it. I have now between 50 & 100 Bar. in the mill, and which cannot go off until the harvest is over because the boatmen are all engaged in that.  this is the 7th day of our harvest, and 5. of them have been of constant rain, of which 5. inches have fallen, which is producing a great flood in our river, and keeps me from getting to my mill to try to get off my flour. Ever affectionately yoursTh: Jefferson